                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )                BK No.:    17-10500
Marcus A. Alexander,                        )
                                            )                Chapter: 13
                                            )
                                                            Honorable Deborah L. Thorne
                                            )
                                            )
               Debtor(s)                    )

                            ORDER MODIFYING CHAPTER 13 PLAN

       THIS MATTER coming to be heard on the motion of the Debtor,

It is hereby ORDERED that:

  1) Debtor's Plan is modified under § 1329 of the bankruptcy code to allow Debtor to retain his entire
2020 federal income tax return of $4,588.00.

  2) Debtor's requirement to pay $3,388.00 from his refund is waived and the plan base shall not
change.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: July 14, 2021                                              United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC # 6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
